        Case 2:20-cv-00483-JDP Document 30 Filed 11/13/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    TORIANO GERMAINE HUDSON, SR.,                   Case No. 2:20-cv-00483-JDP
12                         Plaintiff,                 ORDER DIRECTING THE CLERK TO CLOSE
                                                      THIS CASE
13             v.
14    ROBERT NEUSCHMID,
15                         Defendant.
16

17            This case has been voluntarily dismissed by plaintiff under Rule 41(a)(1)(A)(i). ECF No.

18   29. Thus, the clerk is directed to close this case. All other pending motions, ECF No. 28, are

19   denied as moot.

20
21
     IT IS SO ORDERED.
22

23
     Dated:         November 12, 2020
24                                                     JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
